Title: To Thomas Jefferson from Gouverneur Morris, 19 September 1792
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 19 September 1792

My last was of the tenth Instant. I shall confine myself on the present Occasion to the transmitting Copies of my Correspondence with the Ministry on the Subject of the Conference mentiond to you in mine (No. 9) of the thirtieth of last Month. I transmit however Copy of what I wrote on the twentieth of August because the Answer of the eighth of this month would not be otherwise intelligible. I will not









 at present make any Comments on this Correspondence and I do not know whether I shall ever mention it again. I send you also as the best Means of communicating the State of this City and Kingdom the short but lively Picture drawn of them in the Assembly by Monsieur Masuyer on Saturday last the fifteenth instant and the Report made on Sunday Morning by Monsieur Roland Minister of the interior. I wish it were in my Power to communicate a more flattering Prospect than is held out by these Extracts. It gives me Pain to write and will I am sure give you pain to read the distressful State of a Country for which we have both a sincere Regard. All which I can do under present Circumstances is to be silent. Bad News have a Flight so rapid that I will not add to their Wings. I am my dear Sir very truly yours

Gouv Morris

